Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00457-CV

     James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley, and Cody Presley,
                                      Appellants

                                             v.

           COYLE FAMILY FARM, INC., Coyle Farms Partnership, Mike Coyle,
                    Doug Coyle, Tim Coyle, and Tom Tompkins,
                                    Appellees

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 17-12-24620-CV
                        Honorable H. Paul Canales, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellants.

       SIGNED May 15, 2019.


                                              _____________________________
                                              Liza A. Rodriguez, Justice